Title: From George Washington to Mary White Morris, 1 May 1797
From: Washington, George
To: Morris, Mary White



My dear Madam,
Mount Vernon 1st May 1797.

The lustre which stood suspended in our large Drawing Room in Philadelphia, I pray you to accept from Mrs Washington and me, as a small testimony of our affectionate regard for you, Mr Morris & family.
To bring it from Philadelphia, and then to send it back, carries with it an appearance so singular, as to require explanation—the following, though uninteresting, & may appear tedious in detail, will give it.
It was intimated to me that, if the President took the house in which I lived, that he wou’d be glad (in case I was disposed to part with it) to take the Furniture of the two largest Rooms also. Part of both I had intended to sell; the residue, in my own mind, I had designated for other purposes; but to cull the best, and offer him the rest, I conceived would be indelicate, & therefore with the exception of the Pictures, all of which were fancy pieces of my own chusing, I made a tender of the whole; at such reduced prices as he, or any other, should adjudge them to be the worse for wear. The expectation of his taking them, and the pressure of many matters previous to my departure, caused me to leave the City without giving precise directions relative to the disposition of the furniture of these Rooms, beyond the offer that had been made of them to the President; of course, when in the last moment, he declined taking them, it rested on the judgment of Mr Lear & Mr Dandridge to dispose of them in the manner they conceived best; and the lustre was accordingly packed up to be sent to this place.
The moment the account of it reached me, I wrote to Mr Dandridge to stop the shipment, and to send it to your house as the harbinger of this letter; but the Vessel unluckily, had Sailed a day

or two before the order reached him. I hope however, from the external appearance of the package (for I have not opened it) it will be received without injury.
Mrs Washington unites with me in every good wish for you, Mr Morris and the family; and we beg to be presented in respectful terms to Bishop White and his family. Nelly Custis and her brother are in the Federal City, or they wd I am sure join us cordially in offering their best regards. With sentiments of the most perfect esteem and attachment, I have the honor to be My dear Madam Your most obliged, and affectionate Servt

Go: Washington


P.S. The case with the Lustre, will go on board Capt. Ellwood; who is, I am informed, now in the Port of Alexandria.

